Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 1 of 67 Page ID #:1850




                    EXHIBIT E




                                    Exhibit E
                                       97
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 2 of 67 Page ID #:1851




   1 LUIS LI (State Bar No. 156081)
     luis.li@mto.com
   2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
     Craig.Lavoie@mto.com
   3 MARI T. SAIGAL (State Bar No. 318556)
     Mari.Saigal@mto.com
   4 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   5 Fiftieth Floor
     Los Angeles, California 90071-3426
   6 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
   7
     Attorneys for Plaintiff Vanessa Bryant
   8
                            UNITED STATES DISTRICT COURT
   9
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11
     VANESSA BRYANT, a California                   Case No. 2:20-cv-09582-JFW-E
  12 Resident,
                                                    PLAINTIFF’S FIRST SET OF
  13                Plaintiff,                      REQUESTS FOR PRODUCTION
                                                    TO DEFENDANT COUNTY OF
  14         vs.                                    LOS ANGELES
  15 COUNTY OF LOS ANGELES, a                       Judge: Hon. John F. Walter
     public entity, et al.,
  16                                                Trial Date:     None Set
                  Defendants.
  17
  18
  19   PROPOUNDING PARTY:              VANESSA BRYANT
  20
       RESPONDING PARTY:               COUNTY OF LOS ANGELES
  21
       SET NO.:                        ONE
  22
  23
  24
  25
  26
  27
  28
                                                                    Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                            Exhibit E
                                               98
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 3 of 67 Page ID #:1852




  1         Pursuant to Federal Rules of Civil Procedure 26 and 34, Plaintiff Vanessa
  2 Bryant requests that Defendant County of Los Angeles produce, not later than thirty
  3 (30) days from the date of service hereof, the documents and things described in the
  4 following Rule 34 requests at the offices of Munger, Tolles & Olson LLP, 350
  5 South Grand Avenue, 50th Floor, Los Angeles, California, 90071 (attn.: Craig
  6 Lavoie), or at such other place and time as may be agreed by counsel for the parties:
  7                                      DEFINITIONS
  8         1.     “ACCIDENT SCENE” shall mean and refer to the scene of the
  9 helicopter crash in Calabasas, California on January 26, 2020, that killed Kobe and
 10 Gianna Bryant, along with seven others.
 11         2.     “COMMUNICATION(S)” shall mean and refer to any DOCUMENT,
 12 conversation, email communication, fax, text message, instant message, chat
 13 message, Skype message, voicemail, telephone conversation, recorded conversation,
 14 or exchange or transmission of information by written or oral means, including
 15 through intermediate parties. This includes, without limitation, text messages
 16 sent or received on any and all mobile phones used by YOU and all messages
 17 sent or received via Facebook, WhatsApp, Signal, Instagram, Telegram, Parler,
 18 TikTok, Reddit, Snapchat, and similar applications and websites.
 19         3.     “CORONER’S OFFICE” shall mean and refer to the L.A. County
 20 Coroner’s Office and its employees.
 21         4.     “DOCUMENT(S)” shall have the broadest possible meaning that Rule
 22 34 of the Federal Rules of Civil Procedure allows and shall include all written,
 23 recorded, graphic, or photographic matter, however produced or reproduced,
 24 pertaining in any manner to the subject matter indicated and includes, without
 25 limiting the generality of the foregoing, all originals, copies, and drafts of all papers,
 26 writings, email, letters, drawings, graphs, charts, photographs, audio recordings,
 27 video recordings, electronic recordings, notes, diaries, memoranda, minutes,
 28 spreadsheets, presentations, calendars, books, papers, accounts, time sheets,

                                                -2-                Case No. 2:20-cv-09582-JFW-E
      PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                                99
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 4 of 67 Page ID #:1853




   1 affidavits, declarations, and any computer-generated, computer-stored, or
   2 electronically-stored matter, and other data compilations from which information
   3 can be obtained and translated, if necessary, into reasonably usable form, including
   4 documents stored on laptop computers, Blackberrys, iPhones, smartphones, and any
   5 other similar device. “DOCUMENT(S)” shall also include each copy that is not
   6 identical to the original or to any other identified copy, including all drafts and notes
   7 (whether typed, handwritten, or otherwise) made or prepared in connection with
   8 such DOCUMENTS, whether used or not. “DOCUMENT(S)” shall also include,
   9 without limitation, text messages sent or received on any and all mobile phones
  10 used by YOU and all content within YOUR control or possession on Facebook,
  11 WhatsApp, Signal, Instagram, Telegram, Parler, TikTok, Twitter, Reddit,
  12 Snapchat, and similar applications and websites.
  13         5.     “NTSB” shall mean and refer to the National Transportation Safety
  14 Board and its employees.
  15         6.     “PHOTO(S)” shall mean and refer to any photographic or audio-visual
  16 content, including still images, videos, recordings, and screenshots.
  17         7.     “RELATE TO” and “RELATING TO” shall mean, without limitation,
  18 to refer, relate, evidence, regard, concern, discuss, reflect, summarize, constitute,
  19 contain, study, assess, analyze, explain, mention, show, embody, discuss, describe,
  20 or comment upon—directly or indirectly—the subject matter identified.
  21         8.     “SHARED” and “SHARING” shall mean and refer to sending content
  22 by email, text message, social media application, or other electronic transmission,
  23 and/or physically showing a hardcopy PHOTO or a PHOTO on a screen to another
  24 person.
  25         9.     “SHERIFF’S DEPARTMENT” shall mean and refer to the Los
  26 Angeles County Sheriff’s Department.
  27         10.    “SHERIFF DEPARTMENT PERSONNEL” shall mean and refer to
  28 any natural person employed by or working on behalf of the Los Angeles County

                                                 -3-                Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               100
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 5 of 67 Page ID #:1854




   1 Sheriff’s Department, including but not limited to all officers, deputies, employees,
   2 supervisors, contractors, agents, volunteers. For the avoidance of doubt,
   3 “SHERIFF’S DEPARTMENT PERSONNEL” includes Sheriff Alex Villanueva,
   4 Captain Jorge Valdez, and Commander Diana Gealta.
   5         11.    “VICTIMS’ REMAINS” shall mean and refer to the physical remains
   6 of individuals who perished in the helicopter crash near Calabasas, California on
   7 January 26, 2020.
   8         12.    “YOU” and “YOUR” shall mean and refer to the County of Los
   9 Angeles and any of its current or former agents, representatives, employees,
  10 officers, directors, members, alter egos, controlled entities, predecessors, successors,
  11 assigns, attorneys, affiliates, and/or any person acting on its behalf.
  12                                     INSTRUCTIONS
  13         13.    Unless otherwise specifically noted, these requests call for the
  14 production of DOCUMENTS and COMMUNICATIONS from January 25, 2020 to
  15 the present.
  16         14.    The following rules of construction apply to each document request
  17 herein:
  18                a.     The singular form of the word shall be interpreted as plural,
  19 wherever necessary, to bring within the scope of the request any information that
  20 might otherwise be construed to be outside its scope.
  21                b.     The words “and” and “or” should be construed either
  22 disjunctively or conjunctively, wherever necessary, to bring within the scope of the
  23 request any material that might otherwise by construed to be outside its scope.
  24                c.     The word “any” shall be construed to include the word “all,” and
  25 the word “all” shall be construed to include the word “any.”
  26                d.     The word “each” shall be construed to include the word “every,”
  27 and “every” shall be construed to include the word “each.”
  28                e.     The word “including” is not limiting.

                                                 -4-                Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               101
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 6 of 67 Page ID #:1855




   1         15.    Pursuant to Federal Rule of Civil Procedure 34(b), YOU shall produce
   2 responsive DOCUMENTS and COMMUNICATIONS as they have been kept in the
   3 usual course of business or shall organize and label them to correspond to these
   4 enumerated requests. In either case, DOCUMENTS and COMMUNICATIONS
   5 contained in file-folders, loose-leaf binders, and notebooks with tabs or labels
   6 identifying such DOCUMENTS and COMMUNICATIONS are to be produced
   7 intact with such file-folders, loose-leaf binders, or notebooks. In producing
   8 DOCUMENTS and COMMUNICATIONS, all DOCUMENTS and
   9 COMMUNICATIONS that are physically attached to each other shall be left so
  10 attached. DOCUMENTS and COMMUNICATIONS that are segregated or
  11 separated from other DOCUMENTS and COMMUNICATIONS shall be left so
  12 segregated or separated.
  13         16.    These Requests for Production are continuing in nature so as to require
  14 YOU to produce for inspection and copying any DOCUMENTS and
  15 COMMUNICATIONS not previously produced that YOU may from time-to-time
  16 acquire, obtain, locate, or identify, in accordance with the duty to supplement and
  17 correct under Federal Rule of Civil Procedure 26(e).
  18         17.    If no DOCUMENTS or COMMUNICATIONS are responsive to a
  19 particular request, YOU should state that no responsive DOCUMENTS and
  20 COMMUNICATIONS exist.
  21         18.    Every DOCUMENT and COMMUNICATION shall be produced with
  22 a Bates-number prefix.
  23         19.    Electronic DOCUMENTS and COMMUNICATIONS shall be
  24 produced in the following format:
  25                a.     Email and e-files should be produced as TIFF (Tagged Image
  26 File Format) images, along with at least the following items of searchable metadata
  27 or information about such DOCUMENTS and COMMUNICATIONS, as required
  28 to make these DOCUMENTS and COMMUNICATIONS reasonably usable: (1) for

                                                 -5-                Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               102
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 7 of 67 Page ID #:1856




   1 emails, from, to, cc, bcc, sent date, sent time, subject, and text; (2) for other
   2 electronic files (including email attachments), file name, file type or extension,
   3 author, created date, created time, modified date, modified time and text; and (3) for
   4 all DOCUMENTS and COMMUNICATIONS (including paper DOCUMENTS and
   5 COMMUNICATIONS), custodian, Bates number beginning, Bates number ending,
   6 family range beginning, family range ending, and confidentiality designation, if any.
   7                b.     TIFF Images should be produced in monochrome single-page
   8 format at 300 dpi resolution with Group IV compression and named by the Bates
   9 number each image represents. Images should be labeled with unique filenames,
  10 zero-padded and with no spaces, which are unique and match the Bates number
  11 stamped on the image. In addition to any other reasonable formatting, images should
  12 contain “speaker’s notes” for MS PowerPoint files, hidden pages/columns/rows/text
  13 with any substantive content for MS Excel files, and “tracked changes” for any MS
  14 Word DOCUMENTS.
  15                c.     Data deliveries should be on as few CDs, DVDs, external Hard
  16 Disk Drives, thumb drives or secure file transfers as appropriate and reasonable for
  17 the volume of material produced.
  18                d.     To the extent specific DOCUMENTS or DOCUMENT family
  19 groups require redaction, Optical Character Recognition (“OCR”) may be provided
  20 as “text” for such DOCUMENTS.
  21                e.     All DOCUMENT productions shall be produced with industry
  22 standard data load files (e.g., Concordance) and image load files (e.g. Opticon).
  23 Extracted text and OCR text shall be produced in multiple page text files and named
  24 by the Bates number each text file represents.
  25                f.     To the extent necessary in order to produce DOCUMENTS and
  26 COMMUNICATIONS in a reasonably usable format, YOU shall also produce
  27 native files in connection with the production specifications referenced above. This
  28 format of production shall be used for files such as spreadsheets, databases and

                                                 -6-                Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               103
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 8 of 67 Page ID #:1857




   1 multimedia files where the TIFF images do not adequately communicate the
   2 substantive content or context of the file. In the case of any databases and/or files
   3 created in proprietary applications, the parties should discuss whether a standard
   4 export of structured data into a commonly used application (i.e., MS Access or
   5 SQL) would be appropriate or whether there is some other form of production or
   6 reporting that would be more appropriate. When productions are made natively,
   7 YOU should name the file consistent with the first Bates number represented by the
   8 DOCUMENT or COMMUNICATION in the production, followed by any
   9 applicable confidentiality legend (or abbreviation if the legend makes the file name
  10 too long) and produce a slipsheet stating that the DOCUMENT or
  11 COMMUNICATION has been produced in native form.
  12                g.     Notwithstanding the foregoing, if any electronically stored
  13 information is produced in a form that is not reasonably reviewable or useable by
  14 Plaintiff’s counsel, Plaintiff reserves the right for their counsel to request specific
  15 and individual records to be delivered in a different form, including, but not limited
  16 to, native form.
  17         20.    Any DOCUMENT or COMMUNICATION responsive to a Request
  18 that YOU do not produce by reason of a claim of privilege or otherwise, shall be
  19 identified in writing as follows:
  20                a.     State the general subject matter;
  21                b.     State the date the DOCUMENT or COMMUNICATION was
  22 prepared and the date it bears;
  23                c.     Identify each person who wrote, signed, initialed, dictated, or
  24 otherwise participated in the preparation of the DOCUMENT or
  25 COMMUNICATION;
  26                d.     Identify each person to whom the DOCUMENT or
  27 COMMUNICATION was addressed and each person to whom the original or a
  28 copy of the DOCUMENT or COMMUNICATION was sent;

                                                 -7-                Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               104
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 9 of 67 Page ID #:1858




   1                e.     Identify each person who has custody of the original or a copy of
   2 the DOCUMENT or COMMUNICATION;
   3                f.     Identify each person referred to in the immediate preceding
   4 subparagraphs c, d, and e by stating his or her full name, job title, and business
   5 address, both currently and at the time he or she first had any involvement with the
   6 DOCUMENT or COMMUNICATION; and
   7                g.     State the privilege or immunity asserted.
   8                           REQUESTS FOR PRODUCTION
   9 REQUEST FOR PRODUCTION NO. 1:
  10         All PHOTOS of the ACCIDENT SCENE or VICTIMS’ REMAINS taken or
  11 SHARED by any person who is not an employee of the CORONER’S OFFICE or
  12 NTSB.
  13 REQUEST FOR PRODUCTION NO. 2:
  14         All DOCUMENTS and COMMUNICATIONS RELATING TO PHOTOS of
  15 the ACCIDENT SCENE or VICTIMS’ REMAINS taken by any person who is not
  16 an employee of the CORONER’S OFFICE or NTSB.
  17 REQUEST FOR PRODUCTION NO. 3:
  18         All DOCUMENTS and COMMUNICATIONS RELATING TO any taking or
  19 SHARING of PHOTOS of the ACCIDENT SCENE or VICTIMS’ REMAINS by
  20 any person who is not an employee of the CORONER’S OFFICE or NTSB.
  21 REQUEST FOR PRODUCTION NO. 4:
  22         All DOCUMENTS and COMMUNICATIONS RELATING TO any gossip,
  23 commentary, speculation, remarks, comments, descriptions, or discussions by or
  24 among SHERIFF’S DEPARTMENT PERSONNEL regarding PHOTOS of the
  25 ACCIDENT SCENE or VICTIMS’ REMAINS.
  26
  27
  28

                                                 -8-                Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               105
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 10 of 67 Page ID #:1859




   1 REQUEST FOR PRODUCTION NO. 5:
   2         All DOCUMENTS and COMMUNICATIONS RELATING TO PHOTOS of
   3 the ACCIDENT SCENE or VICTIMS’ REMAINS being SHARED or displayed
   4 among individuals physically present at the Lost Hills Sheriff’s station.
   5 REQUEST FOR PRODUCTION NO. 6:
   6         All DOCUMENTS and COMMUNICATIONS RELATING TO any deletion
   7 or destruction of PHOTOS of the ACCIDENT SCENE or VICTIMS’ REMAINS.
   8 For the avoidance of doubt, this includes, but is not limited to, all DOCUMENTS
   9 and COMMUNICATIONS RELATING TO any order, instruction, or request that
  10 SHERIFF’S DEPARTMENT PERSONNEL delete or dispose of PHOTOS of the
  11 ACCIDENT SCENE or VICTIMS’ REMAINS.
  12 REQUEST FOR PRODUCTION NO. 7:
  13         All DOCUMENTS and COMMUNICATIONS RELATING TO the
  14 possibility or reality that PHOTOS of the ACCIDENT SCENE or VICTIMS’
  15 REMAINS have entered or will enter the possession or view of anyone who is not
  16 an employee of the SHERIFF’S DEPARTMENT, CORONER’S OFFICE, or
  17 NTSB, including but not limited to the possibility or reality that PHOTOS of the
  18 ACCIDENT SCENE or VICTIMS’ REMAINS have been or will be posted,
  19 uploaded, or shared on the internet or social media applications.
  20 REQUEST FOR PRODUCTION NO. 8:
  21         All DOCUMENTS and COMMUNICATIONS RELATING TO the
  22 possibility or reality that PHOTOS of the ACCIDENT SCENE or VICTIMS’
  23 REMAINS have been or will be sold.
  24 REQUEST FOR PRODUCTION NO. 9:
  25         All DOCUMENTS and COMMUNICATIONS RELATING TO statements or
  26 indications from members of the public that they have seen PHOTOS of the
  27 ACCIDENT SCENE or VICTIMS’ REMAINS.
  28

                                                 -9-                Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               106
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 11 of 67 Page ID #:1860




   1 REQUEST FOR PRODUCTION NO. 10:
   2         All DOCUMENTS and COMMUNICATIONS RELATING TO any formal
   3 or informal investigation of whether and/or to what extent SHERIFF’S
   4 DEPARTMENT PERSONNEL took and/or SHARED PHOTOS of the ACCIDENT
   5 SCENE or VICTIMS’ REMAINS.
   6 REQUEST FOR PRODUCTION NO. 11:
   7         All DOCUMENTS and COMMUNICATIONS RELATING TO any formal
   8 or informal attempts to confine, control, or prevent the SHARING, dissemination,
   9 transmission, or spread of PHOTOS of the ACCIDENT SCENE or VICTIMS’
  10 REMAINS.
  11 REQUEST FOR PRODUCTION NO. 12:
  12         All DOCUMENTS and COMMUNICATIONS RELATING TO any
  13 discipline or contemplated discipline of SHERIFF’S DEPARTMENT
  14 PERSONNEL related to taking or SHARING PHOTOS of the ACCIDENT SCENE
  15 or VICTIMS’ REMAINS.
  16 REQUEST FOR PRODUCTION NO. 13:
  17         All DOCUMENTS and COMMUNICATIONS RELATING TO any written
  18 or oral statements, comments, or remarks by Sheriff Alex Villanueva related to
  19 PHOTOS of the ACCIDENT SCENE or VICTIMS’ REMAINS.
  20 REQUEST FOR PRODUCTION NO. 14:
  21         All DOCUMENTS and COMMUNICATIONS RELATING TO the presence
  22 and/or activities of SHERIFF’S DEPARTMENT PERSONNEL at the ACCIDENT
  23 SCENE on January 26, 27, and 28, 2020.
  24 REQUEST FOR PRODUCTION NO. 15:
  25         All DOCUMENTS and COMMUNICATIONS RELATING TO actual or
  26 potential attempts to access or view the ACCIDENT SCENE by members of the
  27 media, members of the public, pedestrians, onlookers, paparazzi, or unmanned
  28 drones, including but not limited to DOCUMENTS and COMMUNICATIONS

                                                 -10-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               107
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 12 of 67 Page ID #:1861




   1 RELATING TO efforts by the SHERIFF’S DEPARTMENT and/or SHERIFF’S
   2 DEPARTMENT PERSONNEL to control or restrict access to the ACCIDENT
   3 SCENE.
   4 REQUEST FOR PRODUCTION NO. 16:
   5         DOCUMENTS sufficient to show that a no-fly zone was established over the
   6 ACCIDENT SCENE and all reasons or justifications for the no-fly zone of which
   7 YOU are aware.
   8 REQUEST FOR PRODUCTION NO. 17:
   9         DOCUMENTS sufficient to show that an ordinance and/or local law
  10 prohibited unauthorized access to the ACCIDENT SCENE and all reasons or
  11 justifications for the ordinance and/or local law of which YOU are aware.
  12 REQUEST FOR PRODUCTION NO. 18:
  13         DOCUMENTS sufficient to show all comments or statements by Sheriff Alex
  14 Villanueva that individuals who trespassed at the ACCIDENT SCENE would be
  15 charged with a misdemeanor.
  16 REQUEST FOR PRODUCTION NO. 19:
  17         All DOCUMENTS and COMMUNICATIONS RELATING TO complaints
  18 regarding SHERIFF’S DEPARTMENT PERSONNEL taking or SHARING
  19 PHOTOS of an accident scene, crime scene, or human remains.
  20 REQUEST FOR PRODUCTION NO. 20:
  21         All complaints submitted to the SHERIFF’S DEPARTMENT regarding any
  22 agents or employees of the SHERIFF’S DEPARTMENT displaying PHOTOS of the
  23 ACCIDENT SCENE or VICTIMS’ REMAINS, including but not limited to the
  24 complaint referenced in the Los Angeles Times article attached hereto as Exhibit A.
  25 REQUEST FOR PRODUCTION NO. 21:
  26         All DOCUMENTS and COMMUNICATIONS RELATING TO any
  27 interaction or COMMUNICATION, or attempted interaction or
  28 COMMUNICATION, between Sheriff Alex Villanueva, on the one hand, and

                                                 -11-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               108
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 13 of 67 Page ID #:1862




   1 SHERIFF’S DEPARTMENT PERSONNEL whom the SHERIFF’S
   2 DEPARTMENT and/or Sheriff Alex Villanueva has or had reason to believe may
   3 have taken or SHARED PHOTOS of the ACCIDENT SCENE or VICTIMS’
   4 REMAINS, on the other hand.
   5 REQUEST FOR PRODUCTION NO. 22:
   6         All DOCUMENTS and COMMUNICATIONS RELATING TO any
   7 statement or COMMUNICATION by Sheriff Alex Villanueva to SHERIFF’S
   8 DEPARTMENT PERSONNEL regarding whether and/or to what extent they would
   9 face discipline if they deleted PHOTOS of the ACCIDENT SCENE or VICTIMS’
  10 REMAINS.
  11 REQUEST FOR PRODUCTION NO. 23:
  12         All DOCUMENTS and COMMUNICATIONS RELATING TO media
  13 reports, articles, or public commentary regarding PHOTOS of the ACCIDENT
  14 SCENE or VICTIMS’ REMAINS, including, but not limited to, all DOCUMENTS
  15 and COMMUNICATIONS RELATING TO a report by TMZ titled Kobe Bryant
  16 Helicopter Crash – Irate Bartender Busts Sheriff’s Deputies . . . Who Shared
  17 Gruesome Crash Photos (February 28, 2020), attached hereto as Exhibit C.
  18 REQUEST FOR PRODUCTION NO. 24:
  19         All DOCUMENTS and COMMUNICATIONS RELATING TO reports by
  20 the Los Angeles Times that agents or employees of the SHERIFF’S DEPARTMENT
  21 took and/or SHARED PHOTOS of the ACCIDENT SCENE or VICTIMS’
  22 REMAINS. For the avoidance of doubt, this request includes, but is not limited to,
  23 all DOCUMENTS and COMMUNICATIONS RELATING TO the Los Angeles
  24 Times articles titled: L.A. County Deputies Shared Graphic Photos of Kobe Bryant
  25 Scene, Sources Say (February 28, 2020), Deputies Were Ordered to Delete Kobe
  26 Bryant Crash Photos to Avoid Discipline, Sources Say (February 28, 2020), and
  27 Sheriff Admits He Ordered Destruction of Graphic Kobe Bryant Crash Photos
  28 (March 2, 2020). These articles are attached hereto as Exhibit B.

                                                 -12-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               109
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 14 of 67 Page ID #:1863




   1 REQUEST FOR PRODUCTION NO. 25:
   2         All DOCUMENTS and COMMUNICATIONS RELATING TO
   3 COMMUNICATIONS or interactions between SHERIFF’S DEPARTMENT
   4 PERSONNEL, on the one hand, and agents or employees of the Los Angeles Times,
   5 on the other hand, regarding the taking and/or SHARING of PHOTOS of the
   6 ACCIDENT SCENE or VICTIMS’ REMAINS and/or any attempt to investigate or
   7 control the spread of such PHOTOS.
   8 REQUEST FOR PRODUCTION NO. 26:
   9         All DOCUMENTS and COMMUNICATIONS RELATING TO a statement
  10 issued by the SHERIFF’S DEPARTMENT on February 28, 2020 related to media
  11 reports indicating that SHERIFF’S DEPARTMENT PERSONNEL shared images of
  12 the ACCIDENT SCENE or VICTIMS’ REMAINS, including but not limited to all
  13 drafts and iterations of the statement. (A copy of the statement is attached hereto as
  14 Exhibit D.)
  15 REQUEST FOR PRODUCTION NO. 27:
  16         All DOCUMENTS and COMMUNICATIONS RELATING TO whether
  17 SHERIFF’S DEPARTMENT PERSONNEL were or were not authorized by the
  18 SHERIFF’S DEPARTMENT, the NTSB, and/or the CORONER’S OFFICE to take
  19 PHOTOS of the ACCIDENT SCENE.
  20 REQUEST FOR PRODUCTION NO. 28:
  21         All DOCUMENTS and COMMUNICATIONS RELATING TO SHERIFF’S
  22 DEPARTMENT PERSONNEL keeping, maintaining, or possessing PHOTOS of
  23 crime scenes, accident scenes, or human remains encountered while on duty. See
  24 Comments of Sheriff Alex Villanueva, March 2, 2020, https://www.facebook.com/
  25 watch/live/?v=875675446231021&ref=watch_permalink (“And then there’s—
  26 there’s, uh, cops—they keep death books, for example, where they—they have, uh,
  27 photos from crime scenes throughout their careers. That’s a macabre idea, but some
  28 do that.”). This request calls for the production of DOCUMENTS and

                                                 -13-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               110
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 15 of 67 Page ID #:1864




   1 COMMUNICATIONS from May 29, 2012 to the present.1
   2 REQUEST FOR PRODUCTION NO. 29:
   3         All DOCUMENTS and COMMUNICATIONS RELATING TO SHERIFF’S
   4 DEPARTMENT PERSONNEL taking, SHARING, possessing, or retaining
   5 PHOTOS of human remains, accident scenes, or crime scenes for a personal, non-
   6 law-enforcement, or non-investigatory purpose. See L.A. Times, Deputies Were
   7 Ordered to Delete Kobe Bryant Crash Photos to Avoid Discipline, Sources Say, Feb.
   8 28, 2020, https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-
   9 photos-sheriffs-deputies (quoting Sheriff Alex Villanueva: “Every police
  10 department struggles with the same thing, where people take photos and they’re not
  11 evidence. So that’s a practice we have to make sure that everyone walks away, and
  12 there is no evidence other than the official photos that are taken for criminal
  13 purposes.”). This request calls for the production of DOCUMENTS and
  14 COMMUNICATIONS from May 29, 2012 to the present.
  15 REQUEST FOR PRODUCTION NO. 30:
  16         All DOCUMENTS and COMMUNICATIONS RELATING TO any training
  17 of SHERIFF’S DEPARTMENT PERSONNEL regarding the treatment or handling
  18 of human remains, including but not limited to any training related to the taking or
  19 SHARING of PHOTOS of human remains. This request calls for the production of
  20 DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the present.
  21 REQUEST FOR PRODUCTION NO. 31:
  22         All DOCUMENTS and COMMUNICATIONS RELATING TO any federal
  23 constitutional right of individuals to control the death images and/or physical
  24 remains of deceased family members, including but not limited to all
  25 DOCUMENTS and COMMUNICATIONS RELATING TO the SHERIFF’S
  26
  27   1
      May 29, 2012 is the date on which the Ninth Circuit published its decision in
  28 Marsh v. County of San Diego, 680 F.3d 1148 (9th Cir. 2012).

                                                 -14-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               111
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 16 of 67 Page ID #:1865




   1 DEPARTMENT’S and Sheriff Alex Villanueva’s awareness of any such
   2 constitutional right and any training of SHERIFF’S DEPARTMENT PERSONNEL
   3 RELATING TO or motivated by such a constitutional right. This request calls for
   4 the production of DOCUMENTS and COMMUNICATIONS from May 29, 2012 to
   5 the present.
   6 REQUEST FOR PRODUCTION NO. 32:
   7         All DOCUMENTS and COMMUNICATIONS RELATING TO the decision
   8 of the United States Court of Appeals for the Ninth Circuit in Marsh v. County of
   9 San Diego, 680 F.3d 1148 (9th Cir. 2012), including but not limited to all
  10 DOCUMENTS and COMMUNICATIONS RELATING TO the SHERIFF’S
  11 DEPARTMENT’S and Sheriff Alex Villanueva’s awareness of the Ninth Circuit’s
  12 decision in Marsh and any training of SHERIFF’S DEPARTMENT PERSONNEL
  13 RELATING TO or motivated by the decision in Marsh. This request calls for the
  14 production of DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the
  15 present.
  16 REQUEST FOR PRODUCTION NO. 33:
  17         All DOCUMENTS and COMMUNICATIONS RELATING TO the
  18 preparation, drafting, consideration, enactment implementation, and enforcement of
  19 the SHERIFF’S DEPARTMENT policy titled 5-09/475.00 Photographs/Recordings
  20 at Scenes Where Human Remains are Present (attached hereto as Exhibit E),
  21 including but not limited to any training of SHERIFF’S DEPARTMENT
  22 PERSONNEL regarding the policy.
  23 REQUEST FOR PRODUCTION NO. 34:
  24         All DOCUMENTS and COMMUNICATIONS RELATING TO the
  25 preparation, drafting, consideration, enactment, implementation, and enforcement of
  26 any policy regarding the use of personal cellular phones by SHERIFF’S
  27 DEPARTMENT PERSONNEL while on duty, including but not limited to
  28 DOCUMENTS and COMMUNICATIONS RELATING TO any training of

                                                 -15-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               112
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 17 of 67 Page ID #:1866




   1 SHERIFF’S DEPARTMENT PERSONNEL related to any Department policy
   2 regarding use of personal cellular phones while on duty. This request calls for the
   3 production of DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the
   4 present.
   5 REQUEST FOR PRODUCTION NO. 35:
   6         All DOCUMENTS and COMMUNICATIONS RELATING TO the
   7 preparation, drafting, consideration, enactment, implementation, and enforcement of
   8 the SHERIFF’S DEPARTMENT policy titled 3-01/100.46 Use of Personal
   9 Communication Devices (attached hereto as Exhibit F). For the avoidance of doubt,
  10 this request includes, but is not limited to, all DOCUMENTS and
  11 COMMUNICATIONS relating to (i) any training of SHERIFF’S DEPARTMENT
  12 PERSONNEL regarding the policy; (ii) all iterations and versions of the policy that
  13 have been in effect at any time since May 29, 2012; and (iii) investigations of actual
  14 and potential violations of the policy. This request calls for the production of
  15 DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the present.
  16 REQUEST FOR PRODUCTION NO. 36:
  17         All DOCUMENTS and COMMUNICATIONS RELATING TO the view or
  18 opinion of any SHERIFF’S DEPARTMENT PERSONNEL, including but not
  19 limited to Sheriff Villanueva, regarding whether the SHERIFF’S DEPARTMENT’s
  20 photograph policy was or is deficient, inadequate, or in need of revision. See L.A.
  21 Times, Sheriff’s Department Seeks Oversight of Kobe Bryant Crash Photo Scandal,
  22 March 3, 2020, https://www.latimes.com/california/ story/2020-03-07/sheriffs-
  23 department-invites-oversight-panel-review-policies-kobe-bryant-crash-photo
  24 (quoting Sheriff Villanueva: “It is evident our photograph policy is deficient and this
  25 incident has identified the need for me to direct the creation of a new policy.”).
  26 REQUEST FOR PRODUCTION NO. 37:
  27         All DOCUMENTS and COMMUNICATIONS relating to
  28 COMMUNICATIONS between the SHERIFF’S DEPARTMENT, on the one hand,

                                                 -16-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               113
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 18 of 67 Page ID #:1867




   1 and the L.A. County Sheriff’s Civilian Oversight Commission and/or the L.A.
   2 County Office of Inspector General, on the other hand, related to PHOTOS of the
   3 ACCIDENT SCENE or VICTIMS’ REMAINS, the SHERIFF’S DEPARTMENT’S
   4 policies regarding the taking and distribution of photographs and recordings by on-
   5 duty personnel, and/or the SHERIFF’S DEPARTMENT’S policies regarding the
   6 treatment and handling of human remains.
   7 REQUEST FOR PRODUCTION NO. 38:
   8         All DOCUMENTS and COMMUNICATIONS RELATING TO the
   9 preparation, drafting, consideration, enactment, implementation, and enforcement of
  10 any policy regarding the handling or confidentiality of information or materials
  11 involving celebrities, including but not limited to DOCUMENTS and
  12 COMMUNICATIONS RELATING TO any training of SHERIFF’S
  13 DEPARTMENT PERSONNEL regarding the handling or confidentiality of
  14 information or materials involving to celebrities. This request calls for the
  15 production of DOCUMENTS and COMMUNICATIONS from January 1, 2016 to
  16 the present.
  17 REQUEST FOR PRODUCTION NO. 39:
  18         All DOCUMENTS and COMMUNICATIONS RELATING TO potential,
  19 proposed, or enacted legislation in California that prohibits first responders from
  20 taking unauthorized photos of human remains at crime or accident scenes. For the
  21 avoidance of doubt, this request includes, but is not limited to, all DOCUMENTS
  22 and COMMUNICATIONS RELATING TO A.B. 2655, a bill enacted by the
  23 California state government in 2020.
  24 REQUEST FOR PRODUCTION NO. 40:
  25         Documents sufficient to show all SHERIFF’S DEPARTMENT policies,
  26 procedures, and rules in effect at any time since January 1, 2020 that address
  27 whether and under what circumstances the SHERIFF’S DEPARTMENT may seize
  28 and/or search personal cell phones of SHERIFF’S DEPARTMENT PERSONNEL.

                                                 -17-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               114
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 19 of 67 Page ID #:1868




   1 REQUEST FOR PRODUCTION NO. 41:
   2         Documents sufficient to show all SHERIFF’S DEPARTMENT policies,
   3 procedures, and rules in effect at any time since January 1, 2020 that address or set
   4 forth standards for opening or undertaking an internal affairs investigation.
   5 REQUEST FOR PRODUCTION NO. 42:
   6         Documents sufficient to show all SHERIFF’S DEPARTMENT policies,
   7 procedures, and rules in effect at any time since January 1, 2020 that address the
   8 preservation of evidence of potential violations of law or constitutional rights by
   9 SHERIFF’S DEPARTMENT PERSONNEL.
  10 REQUEST FOR PRODUCTION NO. 43:
  11         DOCUMENTS sufficient to show the SHERIFF’S DEPARTMENT’S and
  12 Sheriff Alex Villanueva’s awareness that an agent or employee of the SHERIFF’S
  13 DEPARTMENT shared actor Mel Gibson’s arrest report with a member of the press
  14 without authorization. This request calls for the production of DOCUMENTS and
  15 COMMUNICATIONS from July 1, 2006 to the present.
  16 REQUEST FOR PRODUCTION NO. 44:
  17         DOCUMENTS sufficient to show the SHERIFF’S DEPARTMENT’S and
  18 Sheriff Alex Villanueva’s awareness that a member of the Los Angeles law
  19 enforcement community shared one or more photos of domestic-assault injuries
  20 suffered by the singer Rihanna with a member of the press. This request calls for
  21 the production of DOCUMENTS and COMMUNICATIONS from January 1, 2009
  22 to the present.
  23 REQUEST FOR PRODUCTION NO. 45:
  24         All DOCUMENTS and COMMUNICATIONS RELATING TO any
  25 COMMUNICATION or interaction, or contemplated, considered, or attempted
  26 COMMUNICATION or interaction, between SHERIFF’S DEPARTMENT
  27 PERSONNEL, on the one hand, and Vanessa Bryant, the family of Kobe Bryant, or
  28 the Los Angeles Lakers, on the other hand.

                                                 -18-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               115
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 20 of 67 Page ID #:1869




   1 REQUEST FOR PRODUCTION NO. 46:
   2         All DOCUMENTS and COMMUNICATIONS RELATING TO any
   3 COMMUNICATION or interaction, or contemplated, considered, or attempted
   4 COMMUNICATION or interaction, between SHERIFF’S DEPARTMENT
   5 PERSONNEL, on the one hand, and family members of the victims of the helicopter
   6 crash near Calabasas, California on January 26, 2020, on the other hand, related to
   7 PHOTOS of the ACCIDENT SCENE or VICTIMS’ REMAINS.
   8 REQUEST FOR PRODUCTION NO. 47:
   9         All DOCUMENTS and COMMUNICATIONS RELATING TO letters sent
  10 by Munger, Tolles & Olson LLP to Sheriff Alex Villanueva on March 2, 2020 and
  11 March 8, 2020 (attached hereto as Exhibit G).
  12 REQUEST FOR PRODUCTION NO. 48:
  13         All DOCUMENTS and COMMUNICATIONS produced by the SHERIFF’S
  14 DEPARTMENT in response to a subpoena issued by the Los Angeles County
  15 Office of Inspector General on or around May 26, 2020 (attached hereto as Exhibit
  16 H).
  17
  18
  19 DATED: November 16, 2020                MUNGER, TOLLES & OLSON LLP
  20
  21
                                             By:          /s/ Craig Jennings Lavoie
  22
                                                         CRAIG JENNINGS LAVOIE
  23
  24                                         Attorneys for Plaintiff Vanessa Bryant

  25
  26
  27
  28

                                                 -19-               Case No. 2:20-cv-09582-JFW-E
       PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES


                                             Exhibit E
                                               116
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 21 of 67 Page ID #:1870




         1                                PROOF OF SERVICE
         2                        Bryant v. County of Los Angeles et al.
                                     Case No. 2:20-cv-09582-JFW-E
         3
             STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
         4
                 At the time of service, I was over 18 years of age and not a party to this
         5 action. I am employed in the County of Los Angeles, State of California. My
           business address is 350 South Grand Avenue, Fiftieth Floor, Los Angeles, CA
         6 90071-3426.
         7        On November 16, 2020, I served true copies of the following
           DOCUMENT(s) described as PLAINTIFF'S FIRST SET OF REQUESTS FOR
         8 PRODUCTION TO DEFENDANT COUNTY OF LOS ANGELES on the
           interested parties in this action as follows:
         9
                                     SEE ATTACHED SERVICE LIST
        10
                  BY MAIL: I enclosed the document(s) in a sealed envelope or package
        11 addressed to the persons at the addresses listed in the Service List and placedthe
           envelope for colfection and mailing, following our ordinary business practices. I am
        12 readily familiar with the firm's practice for collecting and processing
           correspondence for mailing. On the same day that correspondence 1s placed for
        13 collection and mailing, it is deposited in the ordinary course of business with the
           United States Postal Service, in a sealed envelope with postage fully prepaid.
        14
                  I declare under penalzy of perjury under the laws of the United States of
        15 America that the foregoing is true and correct and that I am employed in the office
           of a member of the bar of this Court at whose direction the service was made.
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
             46026240.1                                                   Case No. 2:20-cv-09582-JFW-E
                                              PROOF OF SERVICE



                                           Exhibit E
                                             117
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 22 of 67 Page ID #:1871




    1                                 SERVICE LIST
                           Bryant v. County of Los Angeles et al.
    2                         Case No. 2:20-cv-09582-JFW-E
    3 Louis R. Miller                          Attorneys for County of Los Angeles
      smiller@millerbarondess.com
    4 Mira Hashmall
      mhashmall@millerbarondess.com
    5 Emily A. Rodriguez
      esanchirico@millerbarondess.com
    6 MILLER BARONDESS, LLP
      1999 Avenue of the Stars, Suite 1000
    7 Los Angeles, CA 90067
      (310) 552-4400
    8
    9 Jonathan C. McCaverty                    Attorneys for Los Angeles County
      jmccaverty@counsel.lacounty.gov          Sheriff’s Department and Alex
   10 LOS ANGELES COUNTY COUNSEL               Villanueva
      500 West Temple Street, Suite 468
   11 Los Angeles, CA 90012
      (310) 552-4400
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        46026240.1                                               Case No. 2:20-cv-09582-JFW-E
                                       PROOF OF SERVICE


                                        Exhibit E
                                          118
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 23 of 67 Page ID #:1872




               EXHIBIT A




                                     Exhibit E
                                       119
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 24 of 67 Page ID #:1873

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times




     CALIFORNIA




    Deputies were ordered to delete Kobe Bryant crash photos to
    avoid discipline, sources say




    This image taken from video provided by the National Transportation Safety Board shows part of the wreckage of the
    helicopter that crashed near Calabasas, Calif., killing Kobe Bryant and eight others. (National Transportation Safety Board)


    By ALENE TCHEKMEDYIAN, PAUL PRINGLE

    FEB. 28, 2020 | 10:05 PM




    In an attempt to keep the matter under wraps, the Los Angeles County Sheriff’s
    Department quietly ordered deputies to delete any photos of the Kobe Bryant helicopter
    crash scene after a citizen complained that a deputy was showing the gruesome images
    at a Norwalk bar, two public safety sources with knowledge of the events said.

https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 1/8


                                                                      Exhibit E
                                                                        120
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 25 of 67 Page ID #:1874

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times

    Normally, such a complaint would trigger a formal inquiry and possibly an internal
    affairs investigation, strictly following the chain of command, the sources said.


                                CALIFORNIA

                                The last flight of Kobe Bryant
                                Jan. 28, 2020




    Instead, in the days after the Jan. 26 crash, deputies were ordered to report to the
    sheriff’s Lost Hills station and told that if they came clean and deleted the photos, they
    would not face any discipline, said the sources, who spoke on condition of anonymity
    because of the sensitive nature of the events.


    The sources said they were concerned the directive to delete the photos could amount to
    the destruction of evidence.


    After The Times reported that deputies shared the photos, the Sheriff’s Department
    launched an investigation.
    Brian Williams, executive director of the Civilian Oversight Commission, said his office
    planned to question officials during a meeting with the Sheriff’s Department next week
    that had already been scheduled.


    In an interview Wednesday, Villanueva did not respond directly to queries of whether
    he ordered the deletion of the photos.




https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 2/8


                                                                      Exhibit E
                                                                        121
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 26 of 67 Page ID #:1875

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times




    He did say: “Every police department struggles with the same thing, where people take
    photos and they’re not evidence. So that’s a practice we have to make sure that everyone
    walks away, and there is no evidence other than the official photos of evidence that are
    taken for criminal purposes.”


    The citizen’s complaint was sent to the sheriff’s information bureau. In an interview
    Wednesday, Capt. Jorge Valdez, the head of the bureau, said he was “unaware of any
    complaint” and “there was no order given to delete any photographs.”


    The sources said Friday, however, that Valdez was among those who handled the
    complaint.


    Neither Villanueva nor Valdez responded to follow-up questions on Thursday and
    Friday.


    The department issued a statement Friday saying that Villanueva is “deeply disturbed at
    the thought deputies could allegedly engage in such an insensitive act.”


    “A thorough investigation will be conducted by the department, with the No. 1 priority
    of protecting the dignity and privacy of the victims and their families,” the department
    said.


                                LAKERS


https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 3/8


                                                                      Exhibit E
                                                                        122
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 27 of 67 Page ID #:1876

11/3/2020                       Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times

                                Inside the ultra-competitive world of Kobe Bryant merchandise after his death
                                Feb. 28, 2020




    Joseph Giacalone, who teaches police procedures at the John Jay College of Criminal
    Justice in New York, said the L.A. County Office of the Inspector General should launch
    an inquiry into how the Sheriff’s Department handled the complaint.


    “Now the whole investigation is tainted,” he said of the Sheriff’s Department’s new
    inquiry. “No matter what they find, the public is going to have a raised eyebrow.”


    The Times first reported on Thursday that deputies had shared photos of the crash,
    including in an incident separate from what happened at the Norwalk bar.


    A third public safety source had told The Times that the sharing of photos of the crash
    scene and the victims’ remains was the topic of a discussion among first responders two
    days after the crash.


    The source, who spoke on the condition of anonymity, said he saw one of the photos on
    the phone of another official at that discussion, which was not a part of the investigation
    of the crash.


    In a statement Friday, the Assn. for Los Angeles Deputy Sheriffs, the union that
    represents deputies, said: “As with all investigations, we will aggressively represent our
    members and preserve their rights.”




      CALIFORNIA       LAKERS




https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                  4/8


                                                                      Exhibit E
                                                                        123
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 28 of 67 Page ID #:1877

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times




                                                     The stories shaping California
                        Get up to speed with our Essential California newsletter, sent six days a week.



       Enter Email Address


                                                                     SIGN ME UP

    You may occasionally receive promotional content from the Los Angeles Times.




                       Alene Tchekmedyian

            Twitter       Instagram          Email          Facebook



      Alene Tchekmedyian covers the Los Angeles County Sheriff’s Department. She
      previously wrote about the county’s criminal courts and breaking news throughout
      California. Before joining The Times in 2016, she reported on crime and policing for
      the Glendale News-Press and Burbank Leader. She grew up in Huntington Beach and
      graduated from UCLA.



                       Paul Pringle

            Twitter       Instagram          Email          Facebook



      Paul Pringle is a Los Angeles Times reporter who specializes in investigating
      corruption.


    SUBSCRIBERS ARE READING


                                              POLITICS

                                              Your guide to the 2020 election in California




https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 5/8


                                                                       Exhibit E
                                                                         124
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 29 of 67 Page ID #:1878




                EXHIBIT B




                                     Exhibit E
                                       125
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 30 of 67 Page ID #:1879

11/3/2020                          L.A. County deputies shared graphic photos of Kobe Bryant crash scene, sources say - Los Angeles Times




      CALIFORNIA




     L.A. County deputies shared graphic photos of Kobe Bryant crash
     scene, sources say




     Fans gather in Calabasas the day Kobe Bryant and eight others died in a helicopter crash on a nearby hillside. (Christina
     House/Los Angeles Times)


     By ALENE TCHEKMEDYIAN, PAUL PRINGLE

     FEB. 28, 2020 | 11:55 AM




     Members of an oversight group expressed concern Friday after The Times reported that
     Los Angeles County sheriff’s deputies shared graphic photos of the helicopter crash that
     killed Kobe Bryant and eight others.
https://www.latimes.com/california/story/2020-02-27/kobe-bryant-photos-lost-hills-sheriff-deputies                                          1/7


                                                                        Exhibit E
                                                                          126
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 31 of 67 Page ID #:1880

11/3/2020                          L.A. County deputies shared graphic photos of Kobe Bryant crash scene, sources say - Los Angeles Times

     The Times spoke with two public safety sources with knowledge of the events. One of
     the sources said that the sharing of photos of the crash scene and the victims’ remains
     was the topic of a discussion among first responders two days after the crash. The
     source said he saw one of the photos on the phone of another official, in a setting that
     had nothing to do with the investigation of the crash. The source spoke on condition of
     anonymity because of the sensitive nature of the matter.


     Patti Giggans, chair of the Sheriff Civilian Oversight Commission, told The Times on
     Friday that the alleged behavior is “completely unprofessional” and “very regrettable.”


     “Hopefully we’ll hear more, what was going on and how they found out,” she said. “At
     this point, we have to trust that the sheriff is going to get to the bottom of it.”


     Brian Williams, the commission’s executive director, said his office planned to make an
     inquiry as to what happened during a meeting with the Sheriff’s Department next week
     that had already been scheduled.


     “I’m sure it’s something that the department is going to take very seriously,” he said.


     After multiple inquiries by The Times, the Sheriff’s Department said Thursday that the
     “matter is being looked into.”


     It’s unclear how widely the photos might have been disseminated and who exactly was
     involved. It’s also unclear whether the deputies had actually taken the photos at the
     scene or had received them from someone else.


     Capt. Jorge Valdez, the head of the sheriff’s information bureau, said Wednesday that
     his office had been obligated to contact the family members of crash victims not because
     of allegations against the deputies but because The Times inquired about them.




https://www.latimes.com/california/story/2020-02-27/kobe-bryant-photos-lost-hills-sheriff-deputies                                          2/7


                                                                        Exhibit E
                                                                          127
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 32 of 67 Page ID #:1881

11/3/2020                          L.A. County deputies shared graphic photos of Kobe Bryant crash scene, sources say - Los Angeles Times

     Joseph Giacalone, who teaches police procedures at the John Jay College of Criminal
     Justice in New York, said that generally, sharing photos with anyone not authorized to
     see them “is a cardinal sin in law enforcement.”


     Law enforcement agencies, particularly in Los Angeles, have struggled over the years
     with the unauthorized use of evidence involving celebrities.


     The Sheriff’s Department launched a lengthy investigation into the leaking of
     documents after Mel Gibson’s infamous anti-Semitic rant during a drunk driving arrest.
     The issue was also highlighted when it was revealed that celebrity private investigator
     Anthony Pellicano paid members of law enforcement agencies for confidential
     information.


     A Los Angeles police officer was fired in connection with a leaked photo of Rihanna
     after she was beaten by Chris Brown in 2009.


     In a brief interview Wednesday at the Hall of Justice downtown, Sheriff Alex Villanueva
     would not discuss the allegations in the Bryant case in any detail, including whether the
     department had received a complaint that the photos were shared inappropriately.


     Valdez said he was “unaware of any complaint.”


     Bryant’s helicopter crashed into a Calabasas hillside last month in dense fog, killing the
     retired NBA star, his daughter Gianna, 13, and seven others on their way to a youth
     basketball game in Thousand Oaks. The other victims were Christina Mauser; Payton
     and Sarah Chester; John, Keri and Alyssa Altobelli; and pilot Ara Zobayan.


     Attorneys for Vanessa Bryant filed a wrongful death lawsuit against the company that
     operated the helicopter.




https://www.latimes.com/california/story/2020-02-27/kobe-bryant-photos-lost-hills-sheriff-deputies                                          3/7


                                                                        Exhibit E
                                                                          128
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 33 of 67 Page ID #:1882

11/3/2020                          L.A. County deputies shared graphic photos of Kobe Bryant crash scene, sources say - Los Angeles Times

      CALIFORNIA        CALIFORNIA LAW & POLITICS




                                                       The stories shaping California
                         Get up to speed with our Essential California newsletter, sent six days a week.



       Enter Email Address


                                                                       SIGN ME UP

     You may occasionally receive promotional content from the Los Angeles Times.




                        Alene Tchekmedyian

            Twitter        Instagram           Email         Facebook



       Alene Tchekmedyian covers the Los Angeles County Sheriff’s Department. She
       previously wrote about the county’s criminal courts and breaking news throughout
       California. Before joining The Times in 2016, she reported on crime and policing for
       the Glendale News-Press and Burbank Leader. She grew up in Huntington Beach and
       graduated from UCLA.



                        Paul Pringle

            Twitter        Instagram           Email         Facebook



       Paul Pringle is a Los Angeles Times reporter who specializes in investigating
       corruption.


     SUBSCRIBERS ARE READING


                                               POLITICS

                                               Your guide to the 2020 election in California

https://www.latimes.com/california/story/2020-02-27/kobe-bryant-photos-lost-hills-sheriff-deputies                                          4/7


                                                                        Exhibit E
                                                                          129
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 34 of 67 Page ID #:1883

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times




     CALIFORNIA




    Deputies were ordered to delete Kobe Bryant crash photos to
    avoid discipline, sources say




    This image taken from video provided by the National Transportation Safety Board shows part of the wreckage of the
    helicopter that crashed near Calabasas, Calif., killing Kobe Bryant and eight others. (National Transportation Safety Board)


    By ALENE TCHEKMEDYIAN, PAUL PRINGLE

    FEB. 28, 2020 | 10:05 PM




    In an attempt to keep the matter under wraps, the Los Angeles County Sheriff’s
    Department quietly ordered deputies to delete any photos of the Kobe Bryant helicopter
    crash scene after a citizen complained that a deputy was showing the gruesome images
    at a Norwalk bar, two public safety sources with knowledge of the events said.

https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 1/8


                                                                      Exhibit E
                                                                        130
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 35 of 67 Page ID #:1884

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times

    Normally, such a complaint would trigger a formal inquiry and possibly an internal
    affairs investigation, strictly following the chain of command, the sources said.


                                CALIFORNIA

                                The last flight of Kobe Bryant
                                Jan. 28, 2020




    Instead, in the days after the Jan. 26 crash, deputies were ordered to report to the
    sheriff’s Lost Hills station and told that if they came clean and deleted the photos, they
    would not face any discipline, said the sources, who spoke on condition of anonymity
    because of the sensitive nature of the events.


    The sources said they were concerned the directive to delete the photos could amount to
    the destruction of evidence.


    After The Times reported that deputies shared the photos, the Sheriff’s Department
    launched an investigation.
    Brian Williams, executive director of the Civilian Oversight Commission, said his office
    planned to question officials during a meeting with the Sheriff’s Department next week
    that had already been scheduled.


    In an interview Wednesday, Villanueva did not respond directly to queries of whether
    he ordered the deletion of the photos.




https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 2/8


                                                                      Exhibit E
                                                                        131
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 36 of 67 Page ID #:1885

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times




    He did say: “Every police department struggles with the same thing, where people take
    photos and they’re not evidence. So that’s a practice we have to make sure that everyone
    walks away, and there is no evidence other than the official photos of evidence that are
    taken for criminal purposes.”


    The citizen’s complaint was sent to the sheriff’s information bureau. In an interview
    Wednesday, Capt. Jorge Valdez, the head of the bureau, said he was “unaware of any
    complaint” and “there was no order given to delete any photographs.”


    The sources said Friday, however, that Valdez was among those who handled the
    complaint.


    Neither Villanueva nor Valdez responded to follow-up questions on Thursday and
    Friday.


    The department issued a statement Friday saying that Villanueva is “deeply disturbed at
    the thought deputies could allegedly engage in such an insensitive act.”


    “A thorough investigation will be conducted by the department, with the No. 1 priority
    of protecting the dignity and privacy of the victims and their families,” the department
    said.


                                LAKERS


https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 3/8


                                                                      Exhibit E
                                                                        132
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 37 of 67 Page ID #:1886

11/3/2020                       Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times

                                Inside the ultra-competitive world of Kobe Bryant merchandise after his death
                                Feb. 28, 2020




    Joseph Giacalone, who teaches police procedures at the John Jay College of Criminal
    Justice in New York, said the L.A. County Office of the Inspector General should launch
    an inquiry into how the Sheriff’s Department handled the complaint.


    “Now the whole investigation is tainted,” he said of the Sheriff’s Department’s new
    inquiry. “No matter what they find, the public is going to have a raised eyebrow.”


    The Times first reported on Thursday that deputies had shared photos of the crash,
    including in an incident separate from what happened at the Norwalk bar.


    A third public safety source had told The Times that the sharing of photos of the crash
    scene and the victims’ remains was the topic of a discussion among first responders two
    days after the crash.


    The source, who spoke on the condition of anonymity, said he saw one of the photos on
    the phone of another official at that discussion, which was not a part of the investigation
    of the crash.


    In a statement Friday, the Assn. for Los Angeles Deputy Sheriffs, the union that
    represents deputies, said: “As with all investigations, we will aggressively represent our
    members and preserve their rights.”




      CALIFORNIA       LAKERS




https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                  4/8


                                                                      Exhibit E
                                                                        133
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 38 of 67 Page ID #:1887

11/3/2020                      Deputies were ordered to delete Kobe Bryant crash photos to avoid discipline, sources say - Los Angeles Times




                                                     The stories shaping California
                        Get up to speed with our Essential California newsletter, sent six days a week.



       Enter Email Address


                                                                     SIGN ME UP

    You may occasionally receive promotional content from the Los Angeles Times.




                       Alene Tchekmedyian

            Twitter       Instagram          Email          Facebook



      Alene Tchekmedyian covers the Los Angeles County Sheriff’s Department. She
      previously wrote about the county’s criminal courts and breaking news throughout
      California. Before joining The Times in 2016, she reported on crime and policing for
      the Glendale News-Press and Burbank Leader. She grew up in Huntington Beach and
      graduated from UCLA.



                       Paul Pringle

            Twitter       Instagram          Email          Facebook



      Paul Pringle is a Los Angeles Times reporter who specializes in investigating
      corruption.


    SUBSCRIBERS ARE READING


                                              POLITICS

                                              Your guide to the 2020 election in California




https://www.latimes.com/california/story/2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies                                                 5/8


                                                                       Exhibit E
                                                                         134
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 39 of 67 Page ID #:1888

11/3/2020                             Sheriff Villanueva admits he ordered destruction of Kobe Bryant crash photos - Los Angeles Times




     CALIFORNIA




    Sheriff admits he ordered destruction of graphic Kobe Bryant
    crash photos




    The scene of a helicopter crash that killed Kobe Bryant, his daughter and seven others. (Christina House / Los Angeles
    Times )


    By ALENE TCHEKMEDYIAN, PAUL PRINGLE

    MARCH 2, 2020 | 5:11 PM




    The scandal over Los Angeles County sheriff’s deputies sharing photos of the Kobe
    Bryant helicopter crash widened Monday when Sheriff Alex Villanueva acknowledged to
    NBC4 that he ordered the destruction of the images.

https://www.latimes.com/california/story/2020-03-02/kobe-bryant-crash-sheriff-admits-ordering-destruction-of-graphic-photos              1/7


                                                                      Exhibit E
                                                                        135
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 40 of 67 Page ID #:1889

11/3/2020                             Sheriff Villanueva admits he ordered destruction of Kobe Bryant crash photos - Los Angeles Times

    The Times reported last week that in an attempt to keep the matter under wraps, the
    department quietly ordered deputies to delete any photos of the helicopter crash scene
    after a citizen complained that a deputy was showing the gruesome images at a Norwalk
    bar.


    The decision sparked outrage from some inside the department who said the decision
    could amount to the destruction of evidence.


    Normally, such a complaint would trigger a formal inquiry and possibly an internal
    affairs investigation, strictly following the chain of command, two public safety sources
    told The Times.


    Instead, in the days after the crash, deputies were ordered to report to the department’s
    Lost Hills station and told that if they came clean and deleted the photos, they would
    not face any discipline, said the sources, who spoke on condition of anonymity because
    of the sensitive nature of the events.


    Vanessa Bryant was “absolutely devastated” by the deputies actions, according to her
    attorney. The lawyer, Gary C. Robb, requested an internal affairs investigation into the
    allegations and the “harshest possible discipline” for those responsible. He called the
    alleged behavior “inexcusable and deplorable.”


    “This is an unspeakable violation of human decency, respect, and of the privacy rights of
    the victims and their families,” he said.


    Villanueva has not responded to repeated inquiries by The Times about who ordered the
    deputies to erase the photos without a full internal investigation.


    But NBC4 reported that he admitted he made the decision to order eight deputies to
    delete the images.



https://www.latimes.com/california/story/2020-03-02/kobe-bryant-crash-sheriff-admits-ordering-destruction-of-graphic-photos              2/7


                                                                      Exhibit E
                                                                        136
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 41 of 67 Page ID #:1890

11/3/2020                             Sheriff Villanueva admits he ordered destruction of Kobe Bryant crash photos - Los Angeles Times

    “We identified the deputies involved, they came to the station on their own and had
    admitted they had taken them and they had deleted them. And, we’re content that those
    involved did that,” he told the station.


    “We’ve communicated in no uncertain terms that the behavior is inexcusable,”
    Villanueva said. “I mean, people are grieving for the loss of their loved ones. To have
    that on top of what they’ve already gone through is unconscionable. And to think any
    member of our department would be involved in that.”


    It was only after The Times’ report Thursday that the Sheriff’s Department launched an
    investigation.


    “Had we done the original, usual routine, which was relieve everybody of duty and
    everybody lawyers up and all that, that would increase the odds 10-fold that those
    photos would have some how made their way into the public domain. And that’s
    definitely what we do not want,” Villanueva said, according to NBC4.


    Joseph Giacalone, who teaches police procedures at the John Jay College of Criminal
    Justice in New York, said the L.A. County Office of the Inspector General should open
    an inquiry into how the Sheriff’s Department handled the complaint.


    “Now the whole investigation is tainted,” he said of the Sheriff’s Department’s new
    probe. “No matter what they find, the public is going to have a raised eyebrow.”




      CALIFORNIA




                                                     The stories shaping California
                        Get up to speed with our Essential California newsletter, sent six days a week.

https://www.latimes.com/california/story/2020-03-02/kobe-bryant-crash-sheriff-admits-ordering-destruction-of-graphic-photos              3/7


                                                                      Exhibit E
                                                                        137
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 42 of 67 Page ID #:1891

11/3/2020                             Sheriff Villanueva admits he ordered destruction of Kobe Bryant crash photos - Los Angeles Times


       Enter Email Address


                                                                     SIGN ME UP

    You may occasionally receive promotional content from the Los Angeles Times.




                       Alene Tchekmedyian

            Twitter       Instagram           Email         Facebook



       Alene Tchekmedyian covers the Los Angeles County Sheriff’s Department. She
       previously wrote about the county’s criminal courts and breaking news throughout
       California. Before joining The Times in 2016, she reported on crime and policing for
       the Glendale News-Press and Burbank Leader. She grew up in Huntington Beach and
       graduated from UCLA.



                       Paul Pringle

            Twitter       Instagram           Email         Facebook



       Paul Pringle is a Los Angeles Times reporter who specializes in investigating
       corruption.


    SUBSCRIBERS ARE READING


                                              POLITICS

                                              Your guide to the 2020 election in California




                                              CALIFORNIA

                                              A look at California’s November ballot propositions
https://www.latimes.com/california/story/2020-03-02/kobe-bryant-crash-sheriff-admits-ordering-destruction-of-graphic-photos              4/7


                                                                       Exhibit E
                                                                         138
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 43 of 67 Page ID #:1892




                EXHIBIT C




                                     Exhibit E
                                       139
                                  Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 44 of 67 Page ID #:1893

11/3/2020                                                               Irate Bartender Busted Sheriff's Deputies Who Shared Gruesome Kobe Crash Scene Photos




     Beverly Hills Police Show of              Hollywood Mailing It In For               Lil Pump Stumps at Trump                  Presidential Pooches --       Russell Wilson Drops $1 Mil
      Force Alarms Neighboring                 The 2020 Election ... Or So It            Rally, John Legend & Lady                   Through the Years          Every Year on Body, Full-Time
            Police Depts.                               Seems!!!                               Gaga for Biden                                                        Trainers & 2 Chefs!



                                 Irate Bartender Busted Sheri 's Deputies Who Shared Gruesome Kobe Crash Scene Photos



                                 KOBE BRYANT HELICOPTER CRASH
                                 IRATE BARTENDER
                                 BUSTS SHERIFF'S
                                 DEPUTIES ...
                                 Who Shared Gruesome
                                 Crash Photos
                                       9K                   2/28/2020 9:12 AM PT



                                    EXCLUSIVE DETAILS




https://www.tmz.com/2020/02/28/la-county-sheriff-kobe-bryant-crash-site-photos/                                                                                                                 1/7


                                                                                                   Exhibit E
                                                                                                     140
                                  Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 45 of 67 Page ID #:1894

11/3/2020                                                               Irate Bartender Busted Sheriff's Deputies Who Shared Gruesome Kobe Crash Scene Photos




                                 UPDATE

                                 9:11 AM PT -- We're told the Sheri 's Dept. has known about this for 3 weeks. The trainee
                                 who showed the photos to a woman in a bar did so a few days a er the crash.

                                 8:01 AM PT -- We're told the gruesome photos were also passed around by members of the
                                 L.A. County Fire Dept. and we're told that Dept. is now investigating.

                                 7:21 AM PT -- Law enforcement sources tell TMZ, multiple L.A. County Sheri 's deputies who
                                 responded to the crash scene took photos that included remains. We're told one of the
                                 deputies -- a trainee -- took photos and at some point went to a bar and, as one source put
                                 it, "He tried to impress a girl by showing her the photos." We're told the bartender
                                 overheard the conversation and filed an online complaint with the Sheri 's Dept.

                                 We're also told the cell phone photos were passed around at the Lost Hills Sheri 's
                                 substation -- the first responders to the crash. Sources say deputies from other substations
                                 around L.A. County also took cell phone photos.



                                 Some L.A. County Sheri 's Deputies shared photos of the scene where Kobe Bryant, his
                                 daughter, Gigi, and 7 others lost their lives ... and the photos included remains from the
                                 gruesome a ermath ... TMZ has confirmed.

                                 It's not clear who took the photos, but it was being talked about by first responders just 2
                                 days a er the crash, this according to the L.A. Times.

                                 And, according to the report, at least one L.A. County Sheri 's o icial had the photos on his
                                 cell phone "in a setting that had nothing to do with the investigation."

                                 The report does not say who took the photos and how many deputies and o icials at the
                                 Sheri 's Dept. saw or shared the photos.

                                 The Sheri 's Dept. contacted families of all of the victims Wednesday ... an o icial told The
                                 Times the reason for contacting them was not because of the allegation but rather because
                                 there was a media inquiry over the allegation.

                                 The Sheri 's Department would only say, "The matter is being looked into."


                                     REMEMBERING KOBE BRYANT                                                                                    LAUNCH GALLERY

                                                                                                                                                                   Getty


                                 Originally Published -- 5:07 AM PT


                                                                                  SHARE                                          TWEET




                                 RELATED ARTICLES
                                                                           Kobe Bryant's Big                                                       Kobe Bryant
                                                                           Sister Gets Tribute                                                     Memorial Items
                                                                           Tattoo for Kobe and                                                     Pulled From eBay,
                                                                           Gianna                                                                  Against Policy



https://www.tmz.com/2020/02/28/la-county-sheriff-kobe-bryant-crash-site-photos/                                                                                            2/7


                                                                                                   Exhibit E
                                                                                                     141
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 46 of 67 Page ID #:1895




               EXHIBIT D




                                     Exhibit E
                                       142
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 47 of 67 Page ID #:1896

11/3/2020                                      LASD Department Statement | Los Angeles County Sheriff's Department




                    BY SIB STAFF /            FEBRUARY 28, 2020




                    The Sheriff’s Department is aware of recent media reports alleging
                    deputies shared images from the January 26th, 2020 helicopter crash,
                    which tragically claimed the lives of nine people. The facts surrounding
                    these allegations are currently under investigation, as are the
                    effectiveness of existing policies and procedures. The Sheriff is deeply
                    disturbed at the thought deputies could allegedly engage in such an
                    insensitive act. A thorough investigation will be conducted by the
                    Department, with the number one priority of protecting the dignity and
                    privacy of the victims and their families.


                    -Los Angeles County Sheriff’s Department




                                                                                                                 Privacy - Terms
                                                                LASD Chat




https://lasd.org/lasd-department-statement/                                                                                        1/2


                                                                Exhibit E
                                                                  143
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 48 of 67 Page ID #:1897

11/3/2020                                     LASD Department Statement | Los Angeles County Sheriff's Department




                                                          SIB Staff
                                                       A L L S TO R I E S BY: S I B S TA F F




                                                                                                                Privacy - Terms
                                                                 LASD Chat




https://lasd.org/lasd-department-statement/                                                                                       2/2


                                                                 Exhibit E
                                                                   144
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 49 of 67 Page ID #:1898




                EXHIBIT E




                                     Exhibit E
                                       145
         Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 50 of 67 Page ID #:1899
            Manual of Policy and Procedures : 5-09/475.00 Photographs/Recordings at Scenes Where
                                         Human Remains are Present
________________________________________________________________________________________________

       5-09/475.00 Photographs/Recordings at Scenes Where Human Remains
       are Present
       In the performance of their daily duties, Department members are entrusted to respond to scenes that are not
       accessible to the general public, often times where human remains are present, such as:

             Mass casualty incidents;
             Natural disasters;
             Homicides;
             Deputy/officer-involved shootings;
             Suicides;
             Traffic collisions;
             Train deaths; and
             Other non-criminal deaths.
       The response by Department members is a valued and vital component of public safety in ongoing
       investigations. Information learned at these scenes, including any photographs/recordings taken, shall only be
       shared with or disclosed to the lead investigators or the investigator’s supervisors, unless otherwise required
       by law.

       In order to preserve the dignity and privacy of the deceased and their families, scenes where human remains
       are present shall only be photographed/recorded by Scientific Services Bureau or the Department of Medical
       Examiner (DME) personnel. Only when extenuating circumstances exist may Department members take
       photographs/recordings at the direction of the lead investigators or the investigator’s supervisors. All
       photographs/recordings shall be taken on a Department-issued device, unless a personal device is used
       exclusively to photograph or record legitimate Department business (see MPP section 3-01/100.46, Use of
       Communication Devices).

       Fatal traffic collisions investigated by Traffic Services Detail and/or station traffic investigators assigned to
       investigate fatal traffic collisions are allowed to photograph collisions scenes during the course of the
       investigation; however, the photographs shall be safeguarded in compliance with this policy, and/or any
       policies mentioned herein.

       Any photograph, recording, or record produced by a Department member, whether captured on a Department
       issued device or personal device, shall be considered the sole property of the Department. Any unauthorized
       release or sharing is strictly prohibited.

       Any digitally captured photographs/recordings, shall be disclosed to the assigned investigator or the
       investigator’s supervisors. The Department member shall preserved the photographs/recordings pending the
       transfer of all related images for evidence storage by a trained Department member from the Fraud and
       Cyber Crimes Bureau, Technical Operations Crew, or Homicide Bureau, Body Worn Camera Unit.

       Scene photographs/recordings taken or captured by Department members shall not, under any
       circumstances, be disclosed to anyone other than the lead investigators or the investigator’s supervisors,
       unless otherwise required by law. If the investigation is being handled by an outside authority such as a
     ______________________________________________________________________________________________________

      Printed: 11/3/2020 (WEB)               Los Angeles County Sheriff's Department                                 Pg. 1 / 2
                                                            Exhibit E
                                                              146
         Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 51 of 67 Page ID #:1900
            Manual of Policy and Procedures : 5-09/475.00 Photographs/Recordings at Scenes Where
                                         Human Remains are Present
________________________________________________________________________________________________

       federal or state agency, photographs/recordings should be given to that agency only with the concurrence of
       the Department’s lead investigator. The unauthorized sharing of photographs/recordings and/or scene
       information not only violates public trust but it also may subject the individual and the Department to civil
       liability. Scene information, especially photographs/recordings shall be guarded with the utmost respect to
       protect the integrity of the investigation.

       Nothing in this policy precludes a Department member’s obligation to activate their Department issued body
       worn camera pursuant to MPP section 3-06/200.08, Body Worn Cameras – Activation.




     ______________________________________________________________________________________________________

      Printed: 11/3/2020 (WEB)             Los Angeles County Sheriff's Department                              Pg. 2 / 2
                                                          Exhibit E
                                                            147
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 52 of 67 Page ID #:1901




                EXHIBIT F




                                     Exhibit E
                                       148
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 53 of 67 Page ID #:1902


 the General Public and the Media" and "Dissemination of Criminal Record Information" as
 detailed in the Miscellaneous Administrative Procedures chapter.


 3-01/100.46 USE OF PERSONAL COMMUNICATION DEVICES

 Absent extenuating circumstances, members shall not use a personal cellular telephone
 or other similar personal communication/recording device for a Department-related
 business purpose (i.e., coordinating field units to a radio call, contacting a victim or
 witness) when an established, Department-authorized communication device/system is
 available and/or a Department-authorized regulation/protocol has been established (e.g.,
 Department radio/communications systems, field supervisor’s cellular telephone, Station
 telephone, etc.).

 NOTE:          This prohibition shall apply to the use of the cellular telephone for both
                voice communications as well as data (text) communications.

 Members shall not use a personal cellular telephone or any other similar personal
 communication or recording device to record, store, document, catalog, transmit, and/or
 forward any image, document, scene, or environment captured as a result of their
 employment and/or while performing official Department business that is not available or
 accessible to the general public. Official Department business shall include, but is not
 limited to, confidential, sensitive, or copyrighted information that is printed, audio
 recorded, photographed, or video recorded; information related to any past, present, or
 anticipated criminal, civil, or administrative investigation, including reports, declarations,
 evidence, photographs, videos, or audio recordings; and/or, photographs of suspects,
 arrestees, defendants, evidence, or crime scenes.

 NOTE:          A personal cellular telephone or any other similar personal communication
                or recording device used exclusively to record contacts with members of
                the public during legitimate Department business (e.g., traffic stops, etc.)
                are exempt from the provisions of this section.


 3-01/100.50 DIVISION OR UNIT MANUAL

 Unit Commanders shall establish procedural manuals for their respective commands.
 These manuals shall not be in conflict with the Department manual and the subject matter
 shall be limited to procedures involving only the specific command or Division.


 3-01/100.55 UNIT COMMANDERS' CHANGE OF COMMAND RESPONSIBILITIES

 Unit Commanders shall complete the Department Change of Command (SH-AD-601)
 when assuming a new or transfer of command situation. During a transfer of command,
 it shall be the responsibility of both the outgoing and incoming Unit Commander to be



                                               5


                                            Exhibit E
                                              149
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 54 of 67 Page ID #:1903




               EXHIBIT G




                                     Exhibit E
                                       150
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 55 of 67 Page ID #:1904



                                                              MUNGER, TOLLES & OLSON LLP
 RONALD L OLSOt-l                                                                                                                f>JICHOLAS D, FRAM        TERRA D LAUG HTOt-.1
                                                                        350 SOUTH      GRAND AVENUE
 ROBERT E DC:NHAH                                                                                                                  JOHN L SCHWAS                ROWLEY J RICE
 .JEFFREY I WEINBERGER                                                                                                           ASHLEY D, KAPLAN       JEREMY S KREISBERG•
 CARY B LERMAN                DANIEL                                          FIFTIETH      FLOOR                                                              JOHN D MAHER
                                                                                                                              JESSICA RE1CH BARIL                GINA F ELLIOTT
 GREGORY P STONE              M!R!AM
 BRAO D BRIAN                                                                                                                        JULIANA M YEE      BRANDON R. TEACHOUT
                              MISTY M SANFORD                  LOS    ANGELES,   CALIFORNIA 9007 I -3426                                                 SEGUN I BABATUNDE 11
 BRADLEY S, PHfLLIPS                                                                                                           JEREMY K BEECHER
                              HA!LYN J, CHEN                                                                                                                 CARSON C, ZHENG
 GEORGE N GARVEY              BETHANY W l<R!STOVICH                                                                          MATTHEW K DONOHUE                 LUCAS J AITTA!Z
 WILLIAM O TEMKO                                                      TELEPHONE (2 I 3l 683-91 00                          EMILY CURRAN+iUBER'TY        USHA CHILUKURI VANCE
                              .JACOB S KAEILKAMP
 JOHN W SPIEGEL                                                                                                              JORDAN X NAVARETTE             BRIAN J SPRINGER
                              JEFrREY Y VVU
 DONALD B VERRILLI, JR •
                              LAURA O 5MOLOWE
                                                                       FACSIMILE (2 I 3l        687-3702                             JOHN B MAJOR
                                                                                                                                                                  lYLER HILTON
 TERRY E SANCHEZ                                                                                                                                                   Vl~~CENT UNG
                              ANJAN CHOUDHURY                                                                                   LAUREN C, BARNETT         ALEXANDER S, GORIN
 STEVEN M PERRY
                              KYLE W, MACH                                                                                         C HUNTER HAYES            BRENDAN CANTS"
 MARK B    H£LM
                              HEATHER E TAKAHA$HI                                                                                                             MARKUS BAA.ZILL
 JOSEPH D, L£.E                                                                                                             lREVOR N. TEMPLETON                  MARI T SA!GAL
                              E.R!N J COX
 MlCHAEL R DOYEN                                                                                                              SKYLAR D    BROOK$              LAURENT Ross•
 MICHAEL E SOLOFF             BENJAMIN J HORWICH
                              E MARTIN ESTRADA                                                                                 ELIZABETH R OYER                   ZOE Bi::DELL ..
 GREGORY D PH!LUPS                                                                                                                                                 BEN 8AROKH
                              MATn-lE\N A. MACDONALD                                                                                SARAH S LEE                         ABE DYK
 KATHLEEN M M·"DOVvELL                                                      560 Ml5510N        STREET
 GLENN D POMERANTZ            BRYAN H HECKENUVELY                                                                               ELIZABETH A. KIM           MICHELE C NIELSEN
 THOMAS B WALPER              ELAINE J GOLDENBERG•                                                                               UI.URA M LOPE'.Z
                                                                          TWENTY-SEVENTH         FLOOR
 HENRY WElSSMANN              MARK R YOHALEM                                                                                   MICHAEL C BAKER
 KEVIN S ALLRED               CHAD GOLDEW                                                                                       SARAH G BOYCE•
 JEFFREY A HEINTZ             GINGER D ANDERS"                  SAN   FRANCISCO.   CALIFORNIA 94 I 05·3089                   ADELE M EL·KHOURI ~
 JUDITH T. t'\ffANO           MARGARET G MARA$CH!NO
 .JEROME C ROTH                                                                                                                  COUN A DEVINE
 GARTH T, VINCENT             JOHN M GILDERSLEEVE                       TELEPHONE    <4 I SJ   5 I 2·4000                       DANE P. SHIKMAN
 TED DANE                     ADAM 8 WEISS                                                                                          LEXI PEACOCK
 STUART f< SENATOR            GEORGE CLAYTON FATHERC.E, Ill              FACSIMILE l4 I 5l     5 I 2   407 7                   MAGGIE THOMPSON
 MARTIN O BERN                KELLY LC KRIEBS                                                                                   SAMUEL H _ ALLEN
 ROBERT L, DELL At~GELO       JEREMY A LAWRENCE
 BRUCE A ABBOTT                                                                                                                   ALLISON M. DAY                     OF COUNSEL
                              LAURA K LIN
 JONATHAN E ALTMAi'l                                                                                              G!OVANN! S SAARMAN GONZALEZ
                              ACHYVT J. PHAOKE                                                                                                            ROBERT K. JOHNSON
 KELLY M KLAUS                ZACHARY M. BRIERS                                                                            JONATHAN S ME11ZER"        PATRICK .J, CAFFER1'( JR_
 OAV!O B GOLDMAN              .JENN!FER M. BRODER                                                                              SAMUEL JOSE DfAZ                 PETER A, DETRE
 DAVID H FRY                  KURLMLLA J OLASA                              1155     F STREET NW                              LAUREN M, HARDING              ALLISON B STEIN
 USA J DEMSt<Y                                                                                                                                               BRAD SCHNEIDER
                              JUS11N P RAPHAEL                                                                                      NEFI D ACOSTA
 MALCOLM A HE!N1CK£                                                                                                                                      PETER E GRATZ1NGER
                              ROSE LEDA EHLER                                  SEVENTH      FLOOR                          STE:PHAN!E G HERRERA
 TAMERLIN .J GOOLEY                                                                                                                                             JENNY H HONG
 JAMES C, RUTTEN              ERIC P TUTTLE                                                                                                                     KIMBERLY A CH!
                                                                                                                              TERESA REED DiPPO
 RICHARD ST JOHN              JOHN W BERRY                                                                                                                      DAVID S. HONG
 ROHff K SINGLA               ROBYN K, BACON                          WASHINGTON,     D.C      20004     I 36 I                  DANIEL BENYAMIN             ADAM R LAWTON
 LUIS U                       KENNETH M TRUJILLO·JAMISON                                                                      SARA A MCDERMOTT         MATTHE'N S. SCHONHOLZ
 CAROLYN           LUEDTKE    JORDAN O SEGALL                           TELEPHONE 1202l        220· I I 00                           J. MAX ROSEN         MICHAEL E GREANEY
 C DAVID                      WESLEY T L, BURRELL                                                                     RACHEL G. MILLER,ZIEGLER~
 MARK H                       KAREN A LORANG                                                                        ALISON F KAROL $IGUR05SON
                                                                         FACSIMILE   {202)     220·2300                            ANNE K CONLEY                E LEROY TOLLES
 BRCTT J RODDA                CRAIG A LAVOIE
 FRED A ROWLEY, JR            JOSHUA S MELTZER                                                                                    GRAHAM 6 COLE                   11 922•2008!
 KATHERINE M FORSTER          ADAM P BARRY                                                                             l<ATHER!N E G lNCANTALUPO
 BLANCA FROMM YOUNG
 ROSEMARIE. T RJNG
                              JEl'>INtrE.R L BRYANT
                              ANDREW CATH RUBENSTEIN
                                                                              March 2, 2020                                    DAVID P THORESON
                                                                                                                             DAVID W. MORESHEAD
                                                                                                                                                                   'AL)MIHLl) NOC
 MEUNDA EADES Lt:MOINE        HANNAH L DUB!NA                                                                               ANDRE W BREWSTER I!!
                                                                                                                                                        ALL 0!!H·.J·d AUM!I H::.0 !NGA




                                                                                                                                         Writer's Direct Contact
                                                                                                                                             (213) 683-9205
                                                                                                                                          (213) 683-4005 FAX
                                                                                                                                             luis.li@mto.com
               Via FedEx and Electronic Mail

               Sheriff Alex Villanueva
               c/o Elizabeth D. Miller, Assistant County Counsel
               Office of the County Counsel
               County of Los Angeles
               Kenneth Hahn Hall of Administration
               500 West Temple Street #648
               Los Angeles, CA 90012
               emiller@counsel.lacounty.gov

                             Re:        Dissemination of Photos of January 26, 2020 Helicopter Crash Scene

               Dear Sheriff Villanueva:

                        We, along with Robb & Robb LLC, represent Vanessa Bryant in all of her legal claims
               arising out of the helicopter crash that killed her husband, Kobe, and her daughter, Gianna. We
               write in regards to disturbing and distressing reports that Los Angeles County sheriff deputies
               have shared graphic photos of the January 26, 2020 helicopter crash that killed nine victims,
               including Kobe and Gianna Bryant. These reports indicate that photos of the crash scene and the
               victims' remains have been shared by sheriff deputies in settings "that had nothing to do with the
               investigation of the crash," and that the sharing of these photos was "a topic of discussion"
               among first responders in the days following the crash. (See Alene Tchekmedyian & Paul
               Pringle, L.A. County deputies shared graphic photos of Kobe Bryant crash scene, sources say,
               L.A. Times (Feb. 28, 2020), available at https://www.latimes. com/califomia/story/2020-02-
               2 7/ko be-bryant-photos-lost-hills-sheriff-deputies.)




                                                                                 Exhibit E
                                                                                   151
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 56 of 67 Page ID #:1905



 MUNGER, TOLLES & OLSON LLP


      Los Angeles County Sheriffs Department
      March 2, 2020
      Page 2


              Additional reporting has indicated that, upon becoming aware that unauthorized crash-
      scene photographs had been taken and shared for no official purpose, the Sheriffs Office offered
      informal immunity to the transgressors, potentially tainting a proper review of this matter. (See
      TMZ.com, Kobe Bryant Crash Site Pies; Sheriff's Dept. Attempted Cover-Up; Come Clean &
      You 're Safe (Feb. 29, 2020), available at https://www.tmz.com/2020/02/29/kobe-bryant-crash-
      pictures-remains-deputies-delete-cover-up-sheriffs-department/.)

             These reports are deeply distressing to Mrs. Bryant and her family, who have already
      endured the unimaginable loss of their loved ones. The public dissemination of photos of the
      victims' remains would only worsen the family's pain and suffering.

              We formally request that the Sheriffs Department take immediate action to secure all
      photos and videos of the January 26, 2020 crash scene in the Sheriffs Department's possession,
      whether taken in official capacity or not, including any photos or videos in the possession of or
      disseminated by Sheriffs Department personnel. We further request that the Sheriffs
      Department conduct an Internal Affairs investigation to determine the extent of the unauthorized
      taking and dissemination of photos and the identities of the deputies or other personnel involved.

              In addition, please promptly provide us a copy of any and all complaints received by your
      Office regarding the unauthorized taking or sharing of crash-scene photos 1 and provide answers
      in writing regarding (i) all steps the Sheriffs Department has taken to ensure all photos of the
      crash scene have been secured; (ii) whether the Department has initiated an investigation into
      this matter and when the investigation is expected to conclude; (iii) the names of all Sheriffs
      Department personnel who shared photos of the crash scene; and (iv) whether the Sheriffs
      Department has terminated, suspended, or otherwise disciplined said personnel for their actions.
      We expect that such egregious violations of policy and decency will result in the most severe
      discipline.

              The Sheriffs Department and its personnel owe a duty of care to victims' families to
      refrain from publicly disseminating photos of victims' remains, given the potential for
      exploitation, Internet sensationalism, and the foreseeable agony such dissemination would inflict.
      Catsouras v. Dept. of Cal. Highway Patrol, 181 Cal. App. 4th 856,886,888 (2010). The
      unauthorized dissemination of photos of victims' remains could give rise to liability for, among
      other things, invasion of privacy, negligence, negligent or intentional infliction of emotional
      distress, and negligent supervision or retention. We fully intend to hold the Sheriffs Department
      and its personnel accountable for any harm caused by the unauthorized taking or dissemination
      of photos.



      1
        See TMZ.com, Kobe Bryant Helicopter Crash; Irate Bartender Busts Sheriff's Deputies ... Who
      Shared Gruesome Crash Photos (Feb. 28, 2020), available at https://www.tmz.com/2020/02/28/
      1a-co unty-sheriff-ko be-bryant-crash-site-photos/.




                                                  Exhibit E
                                                    152
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 57 of 67 Page ID #:1906



 MUNGER, TOLLES & OLSON LLP


      Los Angeles County Sheriff's Department
      March 2, 2020
      Page 3


             Our client and we are presently evaluating all of her legal options relative to this matter.
      She reserves all rights.




      cc:    Brad D. Brian
             Gary Robb
             Anita Robb




                                                   Exhibit E
                                                     153
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 58 of 67 Page ID #:1907




                                             March 8, 2020

                                                                                       Writer’s Direct Contact
                                                                                          (213) 683-9205
                                                                                       (213) 683-4005 FAX
                                                                                         luis.li@mto.com


  Via FedEx and Electronic Mail

  Sheriff Alex Villanueva
  c/o Elizabeth D. Miller, Assistant County Counsel
  Office of the County Counsel
  County of Los Angeles
  Kenneth Hahn Hall of Administration
  500 West Temple Street #648
  Los Angeles, CA 90012
  emiller@counsel.lacounty.gov

         Re:     Dissemination of Photos of January 26, 2020 Helicopter Crash Scene

  Dear Sheriff Villanueva:

         We write to follow up on our March 2 letter, to which we have not yet received a
  response.

          Since we last wrote, additional disturbing reports have emerged regarding sheriff’s
  deputies sharing unauthorized photographs of the crash scene and the victims’ remains. You
  have publicly stated that at least eight deputies took illicit photos, and news outlets have reported
  that the photos have been sent to people outside the Sheriff’s Department. Reports also indicate
  that the Department knew of its deputies’ misconduct as early as January 29, when a citizen filed
  a complaint notifying the Department. Yet the Department did not inform the victims’ families
  until the L.A. Times was poised to report on the misconduct nearly five weeks later.


                                               Exhibit E
                                                 154
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 59 of 67 Page ID #:1908




   Los Angeles County Sheriff’s Department
   March 8, 2020
   Page 2


           The Department’s response to the misconduct also has been deeply troubling. According
   to reports by the L.A. Times, Department leadership “tried to keep a lid” on the potential scandal
   by deviating from “normal investigative protocols.” 1 Reports further indicate that, rather than
   formally investigate, Department leadership told the deputies that if they “came clean and
   deleted the photos, they would not face any discipline.” 2 Indeed, the Department appears to have
   initiated a formal investigation only after news of the deputies’ misconduct became public.
   Once news of the misconduct broke, you told news outlets that the Department does not have a
   policy addressing deputies using their personal cellphones to take photos of accident scenes,
   even though the Department’s policy on use of communication devices prohibits precisely that.
   (Policy 3-01/100.46, Los Angeles County Sheriff’s Department Manual of Policy and
   Procedures, available at http://pars.lasd.org/Viewer/Manuals/10008/Content/10426 (“Members
   shall not use a personal cellular telephone . . . to record, store, document, catalog, transmit,
   and/or forward any image . . . captured as a result of their employment and/or while performing
   official Department business that is not available or accessible to the general public.”).)

           All of this leaves Mrs. Bryant with substantial uncertainty as to whether the misconduct
   was truly limited to eight deputies and whether the photographs of her husband’s and daughter’s
   remains (or copies of them that may have been shared with others or stored online) will become
   public. Mrs. Bryant deserves to know whatever the Department knows regarding these
   questions. To that end, we ask on Mrs. Bryant’s behalf that you respond to the below requests
   no later than close of business on Tuesday, March 10.

   •         Describe what steps, if any, the Sheriff’s Department has taken to identify all personnel
             who had or have photographs or recordings of the crash scene or victims’ remains on
             their electronic devices (including cellphones) or cloud accounts.

   •         Describe what steps, if any, the Sheriff’s Department has taken to determine whether and
             to what extent personnel who had such photographs or recordings shared them with other
             members of the Department or third parties.

   •         Describe what steps, if any, the Sheriff’s Department has taken to secure all unauthorized
             photographs or recordings in the possession of its personnel such that they are not subject
             to further sharing.




   1
    Alene Tchekmedyian & Paul Pringle, A deputy allegedly showed off gruesome Kobe Bryant
   crash photos at bar. A cover-up scandal ensued, L.A. Times (Mar. 3, 2020), available at
   https://www.latimes.com/california/story/2020-03-03/kobe-bryant-crash-photos-sheriffs-
   department-tried-to-keep-quiet.
   2
       Id.


                                                 Exhibit E
                                                   155
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 60 of 67 Page ID #:1909




   Los Angeles County Sheriff’s Department
   March 8, 2020
   Page 3


   •      Identify by name all personnel who had or have photographs or recordings of the crash
          scene or victims’ remains on their electronic devices.

   •      State whether the Sheriff’s Department confiscated and/or inspected the electronic
          devices of the personnel who had or have photographs or recordings of the crash scene or
          victims’ remains.

   •      Describe what steps, if any, the Sheriff’s Department has taken to secure all photographs
          of the crash scene or victims’ remains that its personnel sent to people outside of the
          crash investigation.

   •      Describe what steps, if any, the Sheriff’s Department has taken to review photographs of
          the crash scene or victims’ remains on its personnel’s electronic devices to determine
          their investigative value, and whether the Sheriff’s Department has turned images with
          investigative value over to the National Transportation Safety Board.

          As we noted in our March 2 letter, our client is evaluating all of her legal options and
   reserves all rights.

                                                      Sincerely,

                                                      /s/ Luis Li

                                                      Luis Li

   CC:    Brad D. Brian
          Gary Robb
          Anita Robb




                                              Exhibit E
                                                156
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 61 of 67 Page ID #:1910




               EXHIBIT H




                                     Exhibit E
                                       157
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 62 of 67 Page ID #:1911




                                     Exhibit E
                                       158
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 63 of 67 Page ID #:1912




                                     Exhibit E
                                       159
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 64 of 67 Page ID #:1913




                                     Exhibit E
                                       160
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 65 of 67 Page ID #:1914




                                     Exhibit E
                                       161
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 66 of 67 Page ID #:1915




                                     Exhibit E
                                       162
Case 2:20-cv-09582-JFW-E Document 92-6 Filed 07/20/21 Page 67 of 67 Page ID #:1916




                                     Exhibit E
                                       163
